DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the output shaft including a first portion extending beyond the first face of the rotor and a second portion extending beyond the second face of the rotor, the first portion of the output shaft operable to drive the drive mechanism” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-16 and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 12 and 19, the claims recites “the output shaft including a first portion extending beyond the first face of the rotor and a second portion extending 

    PNG
    media_image1.png
    678
    649
    media_image1.png
    Greyscale

	Paragraph [0018] discloses a drive mechanism (22), but is silent to where the drive mechanism is attached on the shaft (42). FIG 1 shows a drive mechanism (22) attached to the motor (14) on the first end (right side), but does not disclose a fan attached to the opposite end of the motor.

    PNG
    media_image2.png
    361
    737
    media_image2.png
    Greyscale

	Thus, the limitation recited above lacks written support and is a new matter.
	Claims 2-8, 10-11 and 21 are rejected for depending upon claim 1.
	Claims 13-16, 18 and 22 are rejected for depending upon claim 12.
	Claims 20 and 23 are rejected for depending upon claim 19.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-5, 7-8, 12-13 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakajima (US 6,858,956) in view of Satterfield et al. (US 2009/0322166).
Regarding claim 1, Nakajima teaches a rotor (17) including a body having a first face, a second face (not shown), and a plurality of slots formed in the body (FIG 1), the plurality of slots extending between the first face and the second face; 
a stator (19) including a plurality of electromagnetic coils (26) surrounding the rotor (17); 
an output shaft (21) coupled to the rotor (17) for rotation with the rotor (17), 
a plurality of magnets (15) positioned within the plurality of slots; and 

    PNG
    media_image3.png
    364
    310
    media_image3.png
    Greyscale

a mechanical magnet holder (300) including a sense magnet (300; sense magnet acts as a mechanical magnet holder) coupled to the output shaft (17), the sense magnet (300) engaging each of the plurality of magnets (15) to inhibit movement of the plurality of magnets (15) out of the plurality of slots.

    PNG
    media_image4.png
    448
    523
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    140
    522
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    226
    449
    media_image6.png
    Greyscale

Nakajima fails to teach the output shaft including a first portion extending beyond the first face of the rotor and a second portion extending beyond the second face of the rotor, the first portion of the output shaft configured to drive a drive mechanism of the power tool; 
a fan coupled to the second portion of the output shaft for rotation with the output shaft.
Satterfield teaches the output shaft (62) including a first portion (98) extending beyond the first face of the rotor (46) and a second portion (102) extending beyond the second face of the rotor (46), the first portion (98) of the output shaft (62) configured to drive a drive mechanism (26); [0022]) of the power tool (10);

    PNG
    media_image7.png
    96
    512
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    285
    833
    media_image8.png
    Greyscale

a fan (118) coupled to the second portion (102) of the output shaft (62) for rotation with the output shaft (62).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nakajima to incorporate Satterfield’s teaching the output shaft including a first portion extending beyond the first face of the rotor and a second portion extending beyond the second face of the rotor, the first portion of the output shaft configured to drive a drive mechanism of the power tool; a fan coupled to the second portion of the output shaft for rotation with the output shaft, for the advantages of cooling the motor with the fan, and the motor being used as a power tool.
Regarding claim 2/1, Nakajima in view of Satterfield was discussed above in claim 1. Nakajima further teaches wherein the plurality of slots are arranged perpendicular to one another (FIG 2A).
Regarding claim 3/2, Nakajima in view of Satterfield was discussed above in claim 2. Nakajima further teaches wherein the plurality of slots includes four slots arranged in a square pattern (FIG 7).

    PNG
    media_image9.png
    498
    416
    media_image9.png
    Greyscale

Regarding claim 4/1, Nakajima was in view of Satterfield discussed above in claim 1. Nakajima further teaches wherein a face of the sense magnet (300) abuts the first face of the body of the rotor (17) to hold the plurality of magnets (15) within the plurality of slots (FIG 11A).
Regarding claim 5/1, Nakajima in view of Satterfield was discussed above in claim 1. Nakajima further teaches wherein the sense magnet (300) is fixed to the output shaft (21) for rotation with the output shaft (21; FIG 13; col. 6 lines 64-67, col. 7 lines 1-5; the sense magnet 300 replaces sense magnet 107).
Regarding claim 7/1, Nakajima in view of Satterfield was discussed above in claim 1. Nakajima further teaches wherein the sense magnet (107) has a diameter generally equal to an outer diameter of the body of the rotor (FIG 13).
Regarding claim 8/1, Nakajima in view of Satterfield was discussed above in claim 1. Nakajima further teaches wherein the sense magnet (107) includes a Hall effect sensor (col. 1 lines 47-49).

Regarding claim 12, Nakajima teaches a rotor (17) including a body having a first face and a second face (FIG 1);
a stator (19) including a plurality of electromagnetic coils (26) surrounding the rotor (17);
an output shaft (21) coupled to the rotor (17) for rotation with the rotor (17);
a plurality of magnets (15) coupled to the body of the rotor (17); and
a mechanical magnet holder (300) including a sense magnet (300) coupled to the output shaft (FIG 13), the sense magnet (300 having a face that abuts the first face of the body of the rotor (17) to inhibit movement of the plurality of magnets (15) relative to the body of the rotor (17; FIG 11; the magnet 107 can be replaced with magnet 300 as disclosed in col. 6 lines 60-63)
Nakajima fails to teach the output shaft including a first portion extending beyond the first face of the rotor and a second portion extending beyond the second face of the rotor, the first portion of the output shaft configured to drive a drive mechanism of the power tool; 

Satterfield teaches the output shaft (62) including a first portion (98) extending beyond the first face of the rotor (46) and a second portion (102) extending beyond the second face of the rotor (46), the first portion (98) of the output shaft (62) configured to drive a drive mechanism (26); [0022]) of the power tool (10);
a fan (118) coupled to the second portion (102) of the output shaft (62) for rotation with the output shaft (62).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nakajima to incorporate Satterfield’s teaching the output shaft including a first portion extending beyond the first face of the rotor and a second portion extending beyond the second face of the rotor, the first portion of the output shaft configured to drive a drive mechanism of the power tool; a fan coupled to the second portion of the output shaft for rotation with the output shaft, for the advantages of cooling the motor with the fan, and the motor being used as a power tool.
Regarding claim 13/12, Nakajima in view of Satterfield was discussed above in claim 12. Nakajima further teaches wherein the sense magnet (300) is fixed to the output shaft (21) for rotation with the output shaft (21; FIG 13; col. 6 lines 60-63; the sense magnet 300 replaces sense magnet 107).
Regarding claim 15/12, Nakajima in view of Satterfield was discussed above in claim 12. Nakajima further teaches wherein the sense magnet (107) has a diameter generally equal to an outer diameter of the body of the rotor such (FIG 13).
Regarding claim 16/12, Nakajima in view of Satterfield was discussed above in claim 12. Nakajima further teaches wherein the sense magnet (300) includes a Hall effect sensor (col. 1 lines 47-49).

Claims 6, 11, 14, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakajima (US 6,858,956) in view of Satterfield et al. (US 2009/0322166) and Omori et al. (US 2011/0227430).
Regarding claim 6/1, Nakajima in view of Satterfield was discussed above in claim 1. Nakajima teaches wherein the body of the rotor (17) also has an opening that receives the output shaft (21).
Nakajima in view of Satterfield fails to teach wherein the opening includes two radial cutouts configured to receive corresponding projections of the sense magnet.
	Omori discloses blades (13b) of the fan (13) inserted into slots (14a) of the rotor sleeve (14). 
While Omori does not specifically disclose radial cutouts in the body of the rotor, the same design for the fan and the rotor sleeve slots would be implemented into Nakajima to attach the sensor magnet to the rotor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nakajima in view of Satterfield to teach Omori’s teaching, blades of the fan inserted into slots of the rotor sleeve, allowing for a more robust structure, so that the sensor magnet of Nakajima in view of Satterfield would not rotate by itself.
Regarding claim 11/1, Nakajima in view of Satterfield was discussed above in claim 1. 
Nakajima fails to explicitly teach comprising a bearing coupled to the output shaft, wherein the sense magnet is coupled to the output shaft between the bearing and the first face of the body.
Omori teaches comprising a bearing (19b) coupled to the output shaft (12).
While Omori does not disclose a sense magnet, the combination of Nakajima and the combination of Nakajima in view of Satterfield and Omori would place the sense magnet on the end surface of the rotor where Hall effect sensors (33) are placed. As Omori’s bearing is on the shaft away from the end surface of the rotor, the prior arts combination would have the sense magnet between the rotor and the bearing as can been seen with Hall sensors (33) in FIG 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nakajima in view of Satterfield to incorporate Omori’s teachings, where the combination allows the sense magnet to be between the rotor and the bearing. It is a well-known design to one of ordinary skill the art.

Regarding claim 14/12, Nakajima in view of Satterfield was discussed above in claim 12. Nakajima teaches wherein the body of the rotor (17) also has an opening that receives the output shaft (21).
Nakajima in view of Satterfield fails to teach wherein the opening includes two radial cutouts configured to receive corresponding projections of the sense magnet.

While Omori does not specifically disclose radial cutouts in the body of the rotor, the same design for the fan and the rotor sleeve slots would be implemented into Nakajima to attach the sensor magnet to the rotor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nakajima in view of Satterfield to teach Omori’s teaching, blades of the fan inserted into slots of the rotor sleeve, allowing for a more robust structure, so that the sensor magnet of Nakajima in view of Satterfield would not rotate by itself.
Regarding claim 18/12, Nakajima in view of Satterfield was discussed above in claim 12. 
Nakajima fails to explicitly teach comprising a bearing coupled to the output shaft, wherein the sense magnet is coupled to the output shaft between the bearing and the first face of the body.
Omori teaches comprising a bearing (19b) coupled to the output shaft (12).
While Omori does not disclose a sense magnet, the combination of Nakajima in view of Satterfield and Omori would place the sense magnet on the end surface of the rotor where Hall effect sensors (33) are placed. As Omori’s bearing is on the shaft away from the end surface of the rotor, the prior arts combination would have the sense magnet between the rotor and the bearing as can be seen with Hall sensors (33) in FIG 1.
.

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Omori et al. (US 2011/0227430) in view of Satterfield et al. (US 2009/0322166) and Nakajima (US 6,858,956).
Regarding claim 19, Omori teaches a housing (2);
a drive mechanism (21) positioned within the housing (2); and
an electric motor (3) positioned within the housing (2) and operable to drive the drive mechanism (21), the motor (3) including 
a rotor (3a) including a body (FIG 1) having a first face, a second face, and a plurality of slots (3c) formed in the body (FIG 4), the plurality of slots (3c) extending between the first face and the second face (FIG 1), 
a stator (3b) including a plurality of electromagnetic coils (FIG 1) surrounding the rotor (3a), 
an output shaft (12) coupled to the rotor (3a) for rotation with the rotor (3a), 
a plurality of magnets (15) positioned within the plurality of interior slots (3c).
Omori fails to teach the output shaft including a first portion extending beyond the first face of the rotor and a second portion extending beyond the second face of the 
a fan coupled to the second portion of the output shaft for rotation with the output shaft.
a mechanical magnet holder including a sense magnet coupled to the output shaft, the sense magnet having a face that abuts the first face of the body of the rotor to hold the plurality of magnets within the plurality of slots.
Satterfield teaches the output shaft (62) including a first portion (98) extending beyond the first face of the rotor (46) and a second portion (102) extending beyond the second face of the rotor (46), the first portion (98) of the output shaft (62) configured to drive a drive mechanism (26); [0022]) of the power tool (10);
a fan (118) coupled to the second portion (102) of the output shaft (62) for rotation with the output shaft (62).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Omori to incorporate Satterfield’s teaching the output shaft including a first portion extending beyond the first face of the rotor and a second portion extending beyond the second face of the rotor, the first portion of the output shaft configured to drive a drive mechanism of the power tool; a fan coupled to the second portion of the output shaft for rotation with the output shaft, for the advantages of cooling the motor with the fan, and the motor being used as a power tool.
Nakajima teaches a mechanical magnet holder including a sense magnet (300) coupled to the output shaft (21), the sense magnet (300) having a face that abuts the 
As disclosed in col. 6 lines 60-63 of Nakajima, the sense magnet (300) can be used to replace the sense magnet (107).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Omori in view of Satterfield to incorporate Nakajima’s teaching a mechanical magnet holder including a sense magnet coupled to the output shaft, the sense magnet having a face that abuts the first face of the body of the rotor to hold the plurality of magnets within the plurality of slots, for the advantages of a position sensing magnet which is also able to keep the rotor magnets within its slots.
Regarding claim 20/19, Omori in view of Satterfield and Nakajima was discussed above in claim 19. Nakajima further teaches wherein the sense magnet (300) has a diameter generally equal to an outer diameter of the body of the rotor (17) such that the sense magnet (300) covers the entire first face of the body (FIG 13; col. 6 lines 60-63; the sense magnet 300 replaces the sense magnet 107).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakajima (US 6,858,956) in view of Satterfield et al. (US 2009/0322166) as applied to claim 1 above, and further in view of Ino et al. (JP 2012165534A).
Regarding claim 21/1, Nakajima in view of Satterfield was discussed above in claim 1. Nakajima in view of Satterfield fails to teach wherein the mechanical magnet 
Ino teaches wherein the mechanical magnet holder (18) includes a ring (19) coupled to the output shaft (5), and wherein the ring (19) is positioned radially between the mechanical magnet holder (18) and the output shaft (5). 
While Ino does not teach the mechanical magnet holder including a sense magnet, Ino’s teaching of the ring (19) in the mechanical magnet holder (18) can be applied to Nakajima’s mechanical magnet holder including the sense magnet (300).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nakajima in view of Satterfield to incorporate Ino’s teaching wherein the mechanical magnet holder includes a ring coupled to the output shaft, and wherein the ring is positioned radially between the sense magnet and the output shaft, for the advantages of protecting the mechanical magnet holder from abrasion (a bushing is used as a protective covering for a hole).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakajima (US 6,858,956) in view of Satterfield et al. (US 2009/0322166) as applied to claim 12 above, and further in view of Ino et al. (JP 2012165534A).
Regarding claim 22/12, Nakajima in view of Satterfield was discussed above in claim 1. Nakajima in view of Satterfield fails to teach wherein the mechanical magnet holder includes a ring coupled to the output shaft, and wherein the ring is positioned radially between the sense magnet and the output shaft.

While Ino does not teach the mechanical magnet holder including a sense magnet, Ino’s teaching of the ring (19) in the mechanical magnet holder (18) can be applied to Nakajima’s mechanical magnet holder including the sense magnet (300).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nakajima in view of Satterfield to incorporate Ino’s teaching wherein the mechanical magnet holder includes a ring coupled to the output shaft, and wherein the ring is positioned radially between the sense magnet and the output shaft, for the advantages of protecting the mechanical magnet holder from abrasion (a bushing is used as a protective covering for a hole).

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Omori et al. (US 2011/0227430) in view of Satterfield et al. (US 2009/0322166) and Nakajima (US 6,858,956) as applied to claim 19 above, and further in view of Ino et al. (JP 2012165534A).
Regarding claim 23/19, Omori in view of in view of Satterfield and Nakajima was discussed above in claim 1. Omori in view of in view of Satterfield and Nakajima fails to teach wherein the mechanical magnet holder includes a ring coupled to the output shaft, and wherein the ring is positioned radially between the sense magnet and the output shaft.

While Ino does not teach the mechanical magnet holder including a sense magnet, Ino’s teaching of the ring (19) in the mechanical magnet holder (18) can be applied to Nakajima’s mechanical magnet holder including the sense magnet (300).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Omori in view of in view of Satterfield and Nakajima to incorporate Ino’s teaching wherein the mechanical magnet holder includes a ring coupled to the output shaft, and wherein the ring is positioned radially between the sense magnet and the output shaft, for the advantages of protecting the mechanical magnet holder from abrasion (a bushing is used as a protective covering for a hole).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834